
	

113 SRES 401 IS: Recognizing Easy Company, 2nd Battalion of the 506th Parachute Infantry Regiment of the 101st Airborne Division.
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 401
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing Easy Company, 2nd Battalion of the 506th Parachute Infantry Regiment of the 101st
			 Airborne Division.
	
	
		Whereas Easy Company, 2nd Battalion comprised part of the 506th Parachute Infantry Regiment of the
			 101st Airborne Division of the United States Army;Whereas Easy Company was immortalized by the heroic actions of its soldiers during World War II;Whereas the book and miniseries, Band of Brothers, introduces a new generation of people of the United States to the valorous deeds of Easy Company;Whereas Easy Company engaged in critical combat missions during World War II, including the Battle
			 of Normandy, Operation
			 Market Garden, the Battle of Bastogne, and the Allied capture of Hitler's
			 Eagles Nest;Whereas Easy Company was originally comprised of 140 soldiers, 12 of whom were natives of the State
			 of Pennsylvania;Whereas the Pennsylvania heroes who helped to form Easy Company were Richard D. Dick Winters, Thomas Meehan III, Harry F. Welsh, Jack Edward Foley, Joseph D. Toye, William J.
			 Guarnere, Forrest L. Guth, Edward James Heffron, Albert Blithe, Carl L.
			 Fenstermaker, Roderick G. Strohl, and Joseph
			 A. Lesniewski;Whereas Easy Company lost 49 soldiers, including Thomas Meehan III, who paid the ultimate price for
			 freedom during World War II; andWhereas with the passing of William J. Guarnere, also known as Wild Bill, on March 8, 2014, all
			 of the Pennsylvania natives who served in  Easy Company, except for
			 Roderick G. Strohl, have passed away:
			 Now, therefore, be it
		
	
		That the Senate recognizes—(1)the impact of Easy Company and the bravery of all of the heroes who have served in the company; and(2)the brave Pennsylvania natives who served in Easy Company.
